Citation Nr: 9907698	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  95-36 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic vaginal 
discharge.

2.  Entitlement to service connection for uterine fibroids.

3.  Entitlement to an increased evaluation, in excess of 50 
percent, for schizophreniform disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1986.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of March 1994, from 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  Service medical records show no diagnosis of uterine 
fibroids.

2.  The first post service medical records dealing with a 
possible diagnosis of uterine fibroids are dated in December 
1992, more than six years after her discharge from active 
military service.

3.  No competent medical evidence or opinion has been 
rendered which links the veteran's current uterine fibroid 
disorder to her prior military service.


CONCLUSION OF LAW

The claim for service connection for uterine fibroids is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991 and Supp. 
1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such further 
development would be futile.  38 U.S.C.A. § 5107(a) (West 
1991 and Supp. 1998); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

A complete review of the veteran's service medical records, 
including those highlighted copies submitted by the veteran 
in connection with this claim, shows no diagnosis of uterine 
fibroids.  Post service VA gynecological examinations, dated 
in April 1986, August 1987, July 1988, and November 1992 show 
no diagnosis of uterine fibroids.  An ultrasound of the 
uterus, performed in February 1992, was normal.  Post service 
private medical records, dated in December 1992, show a 
finding of an enlarged retroflexed uterus with possible 
fibroids.  A VA general medical examination, conducted in 
November 1993, confirmed this with a finding of a uterine 
fibroid.

The Board notes the veteran's testimony at her personal 
hearing, conducted in November 1998.  She stated that she was 
diagnosed in 1979 with uterine fibroids.  She stated that she 
was treated with hormones.  She reported that this was to 
slow the growth of the fibroids.  She reported that she has 
lately been told that the only treatment available for her 
fibroids is a hysterectomy.

A well-grounded claim is a plausible claim which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  There must be more 
than a mere allegation; the claim must be accompanied by 
evidence that justifies a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609, 611 (1992).  

Where a determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  In order for a claim to be considered 
well grounded, moreover, there must be evidence both of a 
current disability and of an etiological relationship between 
that disability and service.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  

The Board concludes that the objective medical evidence of 
record indicates that the veteran was first diagnosed with 
uterine fibroids years after her discharge from active 
military service.  The veteran's testimony regarding an 
inservice diagnosis is not considered convincing in light of 
the complete lack of objective evidence.  No etiological 
relationship has been shown between her current disability 
and her military service.  Her claim is, therefore, not well 
grounded and is denied.

Where a claim is not well grounded, it is incomplete, and 
depending on the particular facts of the case, VA may be 
obligated under 38 U.S.C.A. § 5103(a) to advise the claimant 
of the evidence needed to complete his application, where the 
veteran has reported other known or existing evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Epps v. Brown, 
9 Vet. App. 341 (1996).  In this case, regardless of whether 
the obligation attached, VA has complied with this obligation 
in the May 1994 statement of the case, subsequent 
supplemental statements of the case, and in the above 
discussion.


ORDER

Entitlement to service connection for uterine fibroids is 
denied.



REMAND

The veteran contends that her current vaginal discharge 
disorder is chronic in nature, and had its origins during her 
period of active military service.  A review of her service 
medical records indicates treatment, on several occasions for 
symptoms similar to those she has continued to experience 
after her discharge.  

No medical opinion is contained within the claims folder 
regarding the possible relationship of these symptoms.  The 
Board finds that a review of the evidence by a medical 
expert, and an opinion regarding the likelihood of a link 
between the inservice and post service symptomatologies would 
be helpful to the further development of this claim.

The Board further notes that the veteran has remarked on 
occasion that she is in receipt of Social Security disability 
compensation for her mental disorder.  At other times, such 
as when she applied for a non-service connected pension, she 
denied receiving Social Security benefits.  The Board finds 
that it should first be determined if the veteran is in 
receipt of Social Security disability benefits.  If so, the 
medical records associated with the award of this benefit 
should be obtained to aid in the determination of her present 
level of disability.

Therefore, this claim is REMANDED to the RO for the 
following:

1.  The veteran's claims folder should be 
reviewed by a specialist in gynecology.  
He should be asked to render an opinion 
regarding the possible etiology of her 
repeated monilial vaginal infections.  He 
should specifically address whether the 
inservice episodes of this disorder are 
related to the post service episodes.  He 
should also render an opinion as to 
whether this is a chronic disorder, or a 
series of unrelated acute infections.  If 
this physician feels that an examination 
is necessary prior to rendering his 
opinion, such examination should be 
completed.

2.  The examiner should be informed that 
his opinion will be most helpful to the 
Board if phrased in one of the following 
manners:  The veteran's claimed chronic 
vaginal discharge disorder is (1) 
definitely related to her inservice 
complaint (2) more likely than not 
related to her inservice complaint (3) as 
likely as not related to her inservice 
complaint (4) more likely than not 
unrelated to her inservice complaint (5) 
definitely unrelated to her inservice 
complaint.

2.  The RO should ascertain whether the 
veteran is in receipt of Social Security 
Administration disability benefits.  If 
she is, the RO should request the medical 
records upon which the decision to award 
these benefits was based.

Upon completion of the above described items, the RO should 
again consider the veteran's claims for service connection 
for chronic vaginal discharge and for an increased rating for 
a mental disorder.  If the result remains adverse the RO 
should provide the veteran and her representative a 
supplemental statement of the case.  The claim should then be 
returned to the Board for further appellate review.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 

- 6 -



- 1 -


